101 F.3d 689
Gregory M. Chaklos, a/k/a Regional Director, Region IIINational Association of Federal Injured Workers (NAFIW)v.Robert Reich, U.S. Secretary of Labor, U.S. Department ofLabor, Ida Castro, Director of Office of WorkersCompensation Programs 'OWCP', Employment StandardsAdministration, HQS U.S. Department of Labor, ShelbyHallmark, OWCP Deputy Director, Thomas M. Markey, Directorof Federal Employees Compensation (FEC) Division OWCP,Dennis Mankin, Executive
NO. 96-3063
United States Court of Appeals,Third Circuit.
Oct 11, 1996

Appeal From:  W.D.Pa., No. 95-cv-01763,
Ambrose, J.


1
AFFIRMED.